Citation Nr: 0104524	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  00-01 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel

INTRODUCTION

The veteran had active service in the United States Army from 
December 1967 to August 1968.

In August 1989 the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas denied the veteran's 
claim of service connection for PTSD.  In April 1993 he 
sought to have his claim reopened but in a rating decision 
dated in December 1993 the RO determined that he had not 
submitted new and material evidence such as to warrant 
reopening.  The veteran was notified of the RO's decision and 
his appellate rights; he did not appeal.  See 38 C.F.R. § §  
20.200, 20.302 (2000).  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the RO, in 
which the RO held again that the veteran had not submitted 
new and material evidence such as to warrant reopening his 
claim of entitlement to service connection for PTSD, due to a 
lack of medical evidence.  Since that time the RO appears to 
have reopened the claim and adjudicated the issue of service 
connection for PTSD without determining whether new and 
material evidence has been submitted.  The Board, however, is 
required to consider the issue of finality prior to any 
consideration on the merits.  38 U.S.C.A. § §  7104(b), 5108 
(West 1991); see Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that when the 
Board addresses a question not considered by the RO, the 
Board must consider whether the claimant had notice of that 
issue and whether the claimant would be prejudiced by lack of 
such notice.  In the instant case, the Board concludes that 
the veteran would not be prejudiced insofar as the claim is 
reopened herein.  See Barnett, supra; Bernard v. Brown, 4 
Vet. App. 384, 390-92 (1993).



FINDINGS OF FACT

1.  The veteran's attempt to reopen his claim of entitlement 
to service connection for PTSD was denied by the RO in 
December 1993 inasmuch as he had not been diagnosed with 
PTSD.  The RO properly notified the veteran of its decision 
and his appellate rights; he did not appeal.  

2.  Since the December 1993 determination by the RO that the 
veteran had not submitted new and material evidence to 
warrant reopening his claim for service connection for PTSD, 
the veteran has submitted evidence bearing directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSION OF LAW

Evidence submitted since the RO's final December 1993 
decision is new and material.  The veteran's claim of 
entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to reopen a claim of entitlement to service 
connection for PTSD, after a final December 1993 
determination by the RO that no new and material evidence had 
been submitted to warrant reopening.  


Applicable Law and Regulations

Service Connection

According to applicable laws and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West  1991); 38 C.F.R. 
§ 3.303 (2000).  

Service Connection - PTSD

In on order for service connection to be awarded for PTSD, 
three elements must be present: (1) a current medical 
diagnosis of PTSD; (2) medical evidence of a causal nexus 
between current symptomatology and the claimed in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor actually occurred.  38 C.F.R. 
3.304(f) (2000); Cohen v. Brown, 10 Vet. App. 128 (1997).

38 U.S.C.A. § 1154(b) (West 1991) provides that, with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service- connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2000).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat-related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA 
§ 7, subpart (a).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim.  In the case of records from another Federal 
department or agency, VA's efforts to obtain those records 
will continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
the VCAA, § 3(a) (to be codified at 38 U.S.C. § 5103A).  

Finality/New and Material Evidence

In general, RO decisions that are not appealed become final.  
38 U.S.C.A. §  7105; 38 C.F.R. §  20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§  20.200, 20.302 (2000).  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C. § 
5103A(f).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

The veteran had active service in the United States Army from 
December 1967 to August 1968.  He served in Vietnam from May 
to August 1968.

In November 1988 the veteran filed a claim for service 
connection for PTSD which was denied by the RO in August 1989 
because there was no diagnosis of PTSD.  The veteran filed a 
timely notice of disagreement in September 1989 but failed to 
file a timely substantive appeal after the RO issued its 
statement of the case.  

The veteran sought to reopen his claim in April 1993, which 
the RO denied in December 1993 after determining that no new 
and material evidence had been submitted.  The veteran was 
notified of the RO's decision and his appellant rights; he 
did not appeal.  

Again, in July 1997, the veteran attempted to have his claim 
for service connection for PTSD reopened.  

A VA examination of the veteran was conducted in October 
1999.  The examiner noted that he had reviewed the veteran's 
medical file and, based upon his review and examination of 
the veteran, and the veteran's statements as to his 
experiences in service, diagnosed the veteran with PTSD.  

In December 1999, the RO denied the veteran's claim for 
service connection for PTSD, noting that although the veteran 
had a diagnosis of PTSD, he had failed to identify any 
verifiable in-service stressors.  

Analysis

In August 1989 the RO denied the veteran's claim of service 
connection for PTSD because there was no such diagnosis. 38 
C.F.R. 3.304(f); Cohen v. Brown, 10 Vet. App 128 (1997).  The 
veteran filed a timely notice of disagreement but did not 
file a timely substantive appeal.  38 C.F.R. § 20.302.  

The veteran sought to have his claim reopened in April 1993.  
The RO issued a rating decision in December 1993 in which it 
was determined that the veteran had not submitted new and 
material evidence to warrant reopening his claim for service 
connection for PTSD inasmuch as the veteran had still not 
been diagnosed with PTSD.  The December 1993 rating decision 
became final when the veteran failed to file a timely notice 
of disagreement.  38 U.S.C.A. §  7105; 38 C.F.R. §§  20.302, 
20.1103.  

Since then, evidence in the form of medical records from a VA 
examination containing a diagnosis of PTSD has been added to 
the claims file.  This evidence is clearly new.  Since the 
medical evidence attributes diagnosed PTSD to in-service 
stressors as reported by the veteran during the examination, 
such represents new and material evidence.  See 38 C.F.R. 
§ 3.156; see also Hodge, 155 F.3d at 1363, [the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim].  

The Board further notes in passing that the evidence referred 
to above is presumed to be true.  See Justus, supra.  At this 
stage of its analysis, the Board does not evaluate such 
evidence in the context of the record as a whole.  Compare 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) [in 
evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole].  See also Chipego v. 
Brown, 4 Vet. App. 102, 104-105 (1993) [the Justus 
presumption of credibility does not extend beyond the 
predicate determination of whether the case should be 
reopened].

In short, for the reasons and bases expressed above, the 
Board has concluded that the additional evidence that has 
been recently submitted constitutes new and material evidence 
under the relaxed Hodge standard.  Accordingly, the veteran's 
claim of entitlement to service connection for PTSD is 
reopened.

For reasons that will be discussed below, this case will be 
remanded to the RO for additional evidentiary and procedural 
development.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.  To 
that extent only, the appeal is allowed.


REMAND

The veteran claims entitlement to service connection for 
PTSD, which he argues, was caused by his Vietnam experience, 
to include participation in combat activities, while in 
service.

The claims folder contains a diagnosis of PTSD offered by a 
medical professional in November 1998.  The Board notes that 
the diagnosis of record appears to be related to traumatic 
events in Vietnam as reported by the veteran to the examining 
professional.  However, there is no credible supporting 
evidence that the veteran's alleged stressors, including 
witnessing friends die, assisting with dead and wounded 
soldiers, and participating in various combat activities, 
actually occurred.  38 C.F.R. 3.304(f); Cohen v. Brown, 10 
Vet. App 128 (1997).  Therefore, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressors.  See Doran v. Brown, 
6 Vet. App. 283, 289 (1994); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).

Service records currently associated with the claims folder 
reflect that the veteran's military occupational specialties 
included wireman and cannoneer and that he served on active 
duty in Vietnam from May to August 1968.  The service records 
do not indicate that he participated in combat.  

In an effort to assist the veteran in the development of his 
claim for PTSD, the RO issued letters to the veteran in April 
and July 1998 requesting that he provide a list of the 
specific stressors that led to his claimed PTSD.  He was 
further asked to provide specific dates and places for the 
events specified, and to provide the names, ranks, and units 
of any personnel that were involved with these events.  The 
Board notes that the veteran has provided some additional 
information in the form of oral testimony before the 
undersigned Board member and written statements to the RO.  
More specifically, the veteran indicated that in and around 
April or May of 1968 he, along with a soldier referred to as 
Pike from Brooklyn, New York, guarded the perimeter of a 
compound located in Bien Hoa.  According to his testimony, he 
and the other soldier assisted medics at the gate with the 
injured and dead soldiers who were brought to the field 
hospital located there.  The veteran also alleges that the 
compound was a frequent target for incoming attacks by the 
enemy, including constant attempts to gain access to the 
ammunition dump that was on site.  However, the record is 
silent as to whether the RO submitted this information to the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) to assist in researching their records.  See the 
VCAA, § 3(a) (to be codified at 38 U.S.C. § 5103A).

A review of the record shows that some records from the 
Social Security Administration (SSA) have been associated 
with the veteran's file.  However, the list of records that 
SSA used to grant the veteran's disability benefits under 
that program includes reference to evidence that is not yet 
in the claims file.  Consequently, the complete SSA records 
should be obtained.  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act [to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107] are fully complied 
with and satisfied.   

In any event, the RO should obtain from 
the Social Security Administration the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

2.  The RO should request from the 
veteran that he submit additional 
corroborating evidence of his claimed 
stressors.  The veteran should be advised 
that meaningful research of his stressors 
will require him to provide the "who, 
what, where and when" of each stressor.  
In particular, the veteran should be 
requested to provide the name, rank, 
unit, and any other clarifying 
information as to the identity of any 
individuals involved in the alleged 
stressful events.  The veteran should 
also be advised that this information is 
vitally necessary to obtain supportive 
evidence of the stressful events and that 
he must be as specific as possible 
because, without such details, an 
adequate search for verifying information 
cannot be conducted.

3.  Following the receipt of the 
requested information, the RO should 
review the file and prepare a summary of 
all of the veteran's claimed stressors.  
This summary together with a copy of the 
veteran's DD 214, a copy of this remand, 
and all associated documents should be 
sent to the USASCRUR.  That agency should 
be asked to provide any information that 
might corroborate the veteran's alleged 
stressors. 

4.  The RO should then prepare a report 
detailing the nature of any stressors 
that it has determined are established by 
the record.  In particular, the RO should 
make a specific finding of fact as to 
whether the veteran was engaged in combat 
in Vietnam.  If the veteran is found to 
have engaged in combat with the enemy, 
the provisions of 38 U.S.C.A. § 1154(b) 
are to be applied.  If the veteran is not 
found to have engaged in combat, the RO 
should make specific findings as to 
whether the claimed stressors occurred.  
This report is then to be added to the 
claims folder.

5.  If, and only if, any stressor is 
verified, the RO should schedule the 
veteran for a comprehensive VA 
psychiatric examination.  The veteran's 
claims folder and a copy of this remand 
must be provided to the examiner for 
review prior to the examination.  The 
examiner should identify any psychiatric 
disorders that are present and express an 
opinion as to whether each disorder is at 
least as likely as not related to the 
veteran's service.  If the examiner 
believes that PTSD is an appropriate 
diagnosis, the examiner must specify the 
stressors responsible.  In determining 
whether or not the veteran has PTSD due 
to an in-service stressor, only the 
history specifically verified by the RO 
may be relied upon.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  The report of the 
examination should be associated with the 
veteran's claims folder.

6.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD. If the benefit 
sought on appeal remains denied, the 
veteran should be furnished with copies 
of a supplemental statement of the case 
and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran is advised that any 
examination requested is deemed necessary to evaluate his 
claim and that his failure, without good cause, to report for 
any scheduled examination could result in the denial of his 
claim.  38 C.F.R. §  3.655 (2000).

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO is advised that where the remand orders of the Board 
or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated.  Stegall v. West, 11 Vet. App. 268 
(1998). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. Sabulsky
	Member
Board of Veterans' Appeals



 



